In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-1227V
                                     Filed: March 16, 2016
                                         UNPUBLISHED

****************************
LEA LYDON,                                *
                                          *
                   Petitioner,            *     Ruling on Entitlement; Concession;
                                          *     Influenza (“Flu”) Vaccination; Shoulder
v.                                        *     Injury Related to Vaccine Administration
SECRETARY OF HEALTH                       *     (“SIRVA”) Special Processing Unit
AND HUMAN SERVICES,                       *     (“SPU”)
                                          *
                   Respondent.            *
                                          *
****************************
Franklin John Caldwell, Jr., Maglio, Christopher & Toale, Washington, DC, for petitioner.
Douglas Ross, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

      On October 21, 2015, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered a left shoulder injury as a result of
her October 10, 2014 influenza vaccination. Petition at 1-3. The case was assigned to
the Special Processing Unit of the Office of Special Masters.

        On March 14, 2016, respondent filed her Rule 4(c) report in which she concedes
that petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 1. Specifically, respondent “concluded that petitioner suffered a non-Table injury of
SIRVA [shoulder injury related to vaccine administration] and that the preponderance of
the medical evidence indicates that the injury was causally related to the flu
vaccination.” Id. at 5. Respondent agrees that no other causes have been identified for
petitioner’s injury, and that petitioner met the statutory requirements by suffering from

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012)(Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
her injury for more than six months. Id. Respondent further indicates that “based on
the record as it now stands, compensation is appropriate, as petitioner has satisfied all
legal prerequisites for compensation under the Act.” Id. at 6.

     In view of respondent’s concession and the evidence before me, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Nora Beth Dorsey
                                  Nora Beth Dorsey
                                  Chief Special Master




                                            2